568 N.W.2d 690 (1997)
224 Mich. App. 392
Robert ZGNILEC, Plaintiff-Appellant,
v.
GENERAL MOTORS CORPORATION, Defendant-Appellee.
Docket No. 194153.
Court of Appeals of Michigan.
Submitted December 11, 1996, at Detroit.
Decided July 8, 1997, at 9:05 a.m.
Released for Publication October 1, 1997.
*691 Kelman, Loria, Downing, Schneider & Simpson by Barbara F. Grossman, Detroit, for Plaintiff-Appellant.
Groves, Decker & Wyatt, P.C. by George H. Wyatt, III, and Thomas J. Ruth, Flint, for Defendant-Appellee.
Before SMOLENSKI, P.J., and MICHAEL J. KELLY and J.R. WEBER[*], JJ.

ON REMAND
SMOLENSKI, Presiding Judge.
This is an appeal from a Worker's Compensation Appellate Commission decision that affirmed a magistrate's decision denying plaintiff benefits for a claimed work-related mental disability. The WCAC affirmed the magistrate's finding that plaintiff did not establish actual events of employment that contributed to his disabling mental condition in a significant manner as required by M.C.L. § 418.301(2); M.S.A. § 17.237(301)(2). This Court previously denied an application for leave to appeal filed by plaintiff. Unpublished order of the Court of Appeals, entered May 22, 1995 (Docket No. 182586). Our Supreme Court, in lieu of granting leave to appeal, remanded the matter to this Court for consideration as on leave granted and with the specific direction to consider the findings of the magistrate and the WCAC regarding "actual events" and "significant" causal connection in light of Gardner v. Van Buren Public Schools, 445 Mich. 23, 517 N.W.2d 1 (1994). Zgnilec v. General Motors Corp., 451 Mich. 863, 546 N.W.2d 265 (1996). We vacate and remand for further consideration because the magistrate and the WCAC erroneously applied principles set forth in Gardner and, therefore, the administrative decision was based upon the wrong legal framework. Illes v. Jones Transfer Co. (On Remand), 213 Mich.App. 44, 50, 539 N.W.2d 382 (1995).
Plaintiff worked for defendant in various capacities from July 19,1954, through March 12, 1985. At the end of his career, plaintiff was a Level 7 supervisor. Plaintiffs supervisor described plaintiff as his "right arm" and evaluated plaintiff in 1982 as "immediately promotable," although plaintiff was never promoted after that time. Near the end of his career, plaintiff was involved in a downsizing or consolidation operation that was quite stressful for plaintiff and for others.
Plaintiff did not get along well with another employee, Bill Pickering, a Level 8 service engineer, with whom plaintiffs work brought him into contact. Plaintiff had a dispute with his supervisor about accompanying Pickering on a business trip. At a meeting on March 12,1985, plaintiff became very upset, refused to go on the trip despite plaintiffs supervisor's order to do so, and plaintiff walked out of the meeting. On his way to work the next day, plaintiff was thinking about the workday ahead of him when an episode occurred that might be described as an anxiety attack. Plaintiff was hospitalized for two or three days and has not worked since.
There is no dispute that plaintiff is disabled. Plaintiffs treating psychiatrist, Dr. Andrew Pasternak, diagnosed depression, a generalized anxiety disorder, and an obsessive compulsive personality. The magistrate found that plaintiff was disabled. This finding was not disturbed by the WCAC.
Plaintiff testified about numerous situations, circumstances, and incidents that occurred over the years involving his employment. Plaintiff viewed many of these incidents as harassment or ridicule. Among the "events" plaintiff testified about were the stress he experienced in connection with the consolidation of defendant's operations, the conflict he had with Bill Pickering, the fact that plaintiff was not promoted after he was evaluated as immediately promotable in 1982, and being required to accompany Pickering on a business trip.
Plaintiffs treating psychiatrist, Dr. Pasternak, testified that plaintiffs disability was significantly related to plaintiffs perception *692 of what happened to him at his place of work. Examining psychiatrist Richard Feldstein testified that plaintiffs disability was directly and significantly caused by the stresses and pressures plaintiff experienced at work. Examining psychiatrist John Lukens testified that plaintiff had a personality disorder that led to plaintiffs disability. Lukens thought that plaintiff was preoccupied with a lack of recognition at work and that plaintiff finally reached the point where he simply could not tolerate working for defendant because of the circumstances at his workplace and his perception that he was not sufficiently recognized for his efforts.
To establish a compensable mental disability under M.C.L. § 418.301(2); M.S.A. § 17.237(301)(2), a claimant must prove: (1) a mental disability; (2) which arises out of actual events of employment, not unfounded perceptions thereof, and (3) that those events contributed to or aggravated the mental disability in a significant manner. Gardner, supra at 27-28, 517 N.W.2d 1. Once a disability is established (as in the instant case), the relevant inquiry is: Did the actual events of employment occur, and do these bear a significant relationship to the mental disabilities? Id. at 50, 517 N.W.2d 1. Gardner further explained:
Reduced to its simplest form, the analysis is this: Given actual events and a particular claimant, with all the claimant's preexisting mental frailties, can the actual events objectively be said to have contributed to, aggravated, or accelerated the claimant's mental disability in a significant manner? Id. at 50,517 N.W.2d 1.
Gardner made it clear that unfounded perceptions by a claimant of actual events does not preclude finding a compensable disability. It would be "absurd" to hold otherwise. Id. at 44, 517 N.W.2d 1. It is an unfounded perception of reality that often characterizes a mentally disabled person.
Gardner further clarified that a claimant is entitled to benefits regardless of having a preexisting mental frailty or a predisposition to having a mental disability. Id. at 48-50, 517 N.W.2d 1. This point was further developed in Corbett v. Plymouth Twp., 453 Mich. 522, 548-555, 556 N.W.2d 478 (1996), where the stresses of a corporate downsizing and a change in jobs led to a compensable mental disability even though the claimant had an underlying personality type that made him unable to cope with ordinary changes in his work environment. It is also evident from Gardner and Corbett that how other "reasonable" employees might or did react to similar events is irrelevant. Gardner, supra at 50, 517 N.W.2d 1; Corbett, supra at 552, 556 N.W.2d 478.
In the instant case, the magistrate's analysis of "events," as well as the WCAC's affirmance of the magistrate's reasoning, was inconsistent with the principles explained in Gardner. Whether plaintiffs perception that he was ridiculed or harassed by his fellow employees was accurate does not matter. The question is whether the events or incidents that formed the basis for plaintiffs sense of harassment and ridicule actually occurred. There was no finding and there is no indication that they did not occur. In particular, the record establishes that plaintiff was not promoted after he was evaluated by his supervisor as immediately promotable in 1982, that plaintiff was ordered to accompany Bill Pickering on a business trip, which was very upsetting to plaintiff, and that plaintiff experienced considerable stress in connection with his duties related to the downsizing of operations. These were all actual events of employment that could be the basis for a compensable mental disability. Plaintiffs circumstances are similar in some respects to those of the employee in Corbett who was required to accept a job he felt did not suit him as a result of his employer's reorganization.
The magistrate erred in part because he was influenced by the justifications for some of the events or because plaintiff misunderstood what happened. These concerns are irrelevant with regard to whether the events occurred, because the events did occur and the fact that plaintiff might have misperceived them does not matter. Gardner, supra at 43-44, 517 N.W.2d 1. For example, the fact that there might have been a legitimate business reason for not promoting plaintiff is of no moment. Similarly, the fact *693 that plaintiff might have misperceived comments by fellow employees and might have misperceived or misunderstood his relationship with Pickering does not matter; the remarks occurred and plaintiff had to work with Pickering.
Because the magistrate erroneously did not consider actual events that plaintiff might have misperceived, the magistrate's causation and "significant manner" analysis had an improper basis. Moreover, the WCAC's affirmance must be vacated because it was based upon the belief that the magistrate correctly determined the actual events aspect of the case. Consequently, we remand for further consideration of whether plaintiffs employment contributed to, aggravated, or accelerated his mental disability in a significant manner.
The following is discussed in order to provide guidance on remand. First, the causation testimony of Dr. Pasternak was erroneously disregarded or minimized by the magistrate because the doctor's opinion was based upon plaintiffs perception of events. As already discussed, misperception of events by plaintiff is hardly fatal to his claim. Moreover, a psychiatrist deals with his patient's perceptions and it might well be that it is those very perceptions that characterize the patient's mental disability. Gardner, supra at 43, 517 N.W.2d 1. Second, the testimony of Dr. Lukens, as described by the magistrate, supports plaintiffs claim. Dr. Lukens described plaintiff as preoccupied with matters related to his employment. The fact that plaintiffs personality type made him susceptible to a mental disability because of the matters that preoccupied him is not a basis for finding that plaintiff did not prove his case. See Corbett, supra at 548-555, 556 N.W.2d 478.
The decisions of the magistrate and of the WCAC are vacated and this matter is remanded for further proceedings consistent with this opinion. Jurisdiction is retained.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.